Citation Nr: 0124240	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  97-31 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1945 
to January 1948.  The appellant is the veteran's widow

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 351 (now designated as 
38 U.S.C.A. § 1151).  Additionally, by a February 1997 rating 
action, the RO denied the issue of entitlement to service 
connection for the cause of the veteran's death as a result 
of exposure to ionizing radiation.  The veteran perfected a 
timely appeal of the denials of these claims.  

In June 1998, the Board denied the issue of entitlement to 
service connection for the cause of the veteran's death, to 
include as a result of exposure to ionizing radiation.  
Additionally, the Board remanded the issue of entitlement to 
dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1151 to the RO for further evidentiary 
development.  Following completion of the requested 
development, the case returned to the Board.  

In June 1999, the Board denied the issue of entitlement to 
dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1151 on the basis that the claim was not well 
grounded.  In January 2001, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's June 
1999 decision and remanded the decision to the Board to 
provide the Board with an opportunity to readjudicate the 
appellant's claim in light of the Veterans Claim Assistance 
Act of 2000, which had been enacted in November 2000.  


REMAND

As noted in the Introduction portion of this Remand, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Because of the change in the law brought about by the VCAA, a 
remand of the case is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA or the implementing regulations, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, the RO has the responsibility of 
ensuring that all appropriate development is undertaken in 
this case.  

According to the veteran's certificate of death, the veteran 
died in July 1990 as a result of adenocarcinoma of the cecum.  
Throughout the current appeal, the appellant, the veteran's 
surviving spouse, has contended that the veteran's treating 
physicians at the VA Medical Center (VAMC) in Gainesville, 
Florida failed to provide a timely diagnosis of his cancer.  
Even once the veteran's cancer was diagnosed, the appellant 
has asserted that these doctors did not use sound judgment in 
their treatment of his condition prior to his death and that 
their failure to treat his condition in a prompt manner 
resulted in his demise.  

At the hearing conducted before a hearing officer at the RO 
in November 1991, the appellant testified that she believed 
that the first diagnosis of the veteran's carcinoma occurred 
in January 1990.  Hearing transcript (T.) at 3-4.  According 
to the appellant's testimony, two cancer surgeons at the 
Gainesville VAMC, treated the veteran for his cancer, and one 
of these doctors suggested that the veteran might have had 
cancer for approximately 10 years prior to the actual 
diagnosis.  T. at 5.  

The claims folder contains some records of treatment that the 
veteran received prior to his death.  However, all of the 
records of treatment that he had received at the Gainesville 
VAMC do not appear to have been obtained and associated with 
his claims folder.  In this regard, the Board notes that, in 
December 1991, the RO asked the Gainesville VAMC to furnish 
records of treatment that the veteran had received at that 
medical facility from January 1990 until his death in July 
1990.  Also in December 1991, the Gainesville VAMC responded 
that the veteran's original medical records were previously 
sent to the RO in April 1991.  

Subsequently, in March 1995, the RO asked the Gainesville 
VAMC to furnish original, or certified copies of, records of 
treatment provided to the veteran between May 1986 and July 
1990.  The medical facility responded in April 1995 that the 
veteran's records were located at a facility in "E.P.[,] 
Georgia."  By a letter dated in June1996, the RO asked the 
Federal Archives & Records Center of the General Services 
Administration in East Point, Georgia to furnish original, or 
certified copies of, records of treatment that the veteran 
had received at Gainesville VAMC from May 1986 to July 1990.  
The RO explained that Gainesville VAMC had reported that it 
had retired the veteran's records to the Federal Archives & 
Records Center.

By a June 1996 letter, the RO informed the appellant that it 
had requested the veteran's records from the Gainesville VAMC 
and that this medical facility had reported that it had 
transferred the documents to a Federal Archive.  In addition, 
the RO informed the appellant that it had requested the 
veteran's records from this facility on two occasions and 
that, upon receipt of the records, her claim would be 
adjudicated.  

By a letter dated in March 1997, the RO again asked the 
Federal Archives & Records Center of the General Services 
Administration in East Point, Georgia to furnish original, or 
certified copies of, records of treatment that the veteran 
had received at Gainesville VAMC from May 1986 to July 1990.  
The RO explained that Gainesville VAMC had reported that it 
had retired the veteran's records to the Federal Archives & 
Records Center under PERP 94.  

In April 1997, the Federal Archives & Records Center 
responded that the RO should contact the Gainesville VAMC for 
the veteran's file folder.  The notation was unsigned and 
handwritten on the RO's March 1997 request.  

By a May 1997 letter, the RO explained to the Gainesville 
VAMC that the medical facility had previously reported that 
it had retired the veteran's records to the Federal Archives 
& Records Center and that the RO had received a response from 
the Federal Archives & Records Center that it could not 
locate the veteran's file.  Thus, the RO asked the 
Gainesville VAMC to conduct another search at its facility 
for the veteran's records.  Later in May 1997, the 
Gainesville VAMC responded that it did not have the veteran's 
records and that these reports had been sent to East Point in 
1994.  

According to the recently enacted VCAA, whenever the 
Secretary attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained, unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).  See also, 
38 C.F.R. § 3.159(c)(2) (2001).  Specifically with regard to 
compensation claims, the VCAA provides that the assistance 
provided by the Secretary under subsection (b) shall include 
obtaining records of relevant medical treatment or 
examination at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West Supp. 2001).  See also, 38 C.F.R. 
§ 3.159(c)(3) (2001).  

The VCAA also stipulates that, whenever the Secretary, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  Such notification shall identify the 
records that the Secretary is unable to obtain, briefly 
explain the efforts that the Secretary made to obtain those 
records, and describe any further action to be taken by the 
Secretary with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001).  The pertinent implementing 
regulation provides that notice to the claimant can be oral 
or written.  VA must make a record of any oral notice 
conveyed to the claimant.  The notice must contain the 
identity of the records that VA was unable to obtain; an 
explanation of the efforts that VA made to obtain the 
records; a description of any further action that VA will 
take regarding the claim, including, but not limited to, 
notice that VA will decide the claim based on the evidence of 
record unless the claimant submits the records that VA was 
unable to obtain; and a notice that the claimant is 
ultimately responsible for providing the evidence. The Board 
notes that it has been over four years since searches were 
conducted and the Board believes that a current search is 
appropriate.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are fully complied 
with and satisfied.  See, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

2.  The RO should request the appellant to 
furnish copies of any VA treatment records 
in her possession.  She should be 
furnished the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for the 
veteran's adenocarcinoma of the cecum.  
The RO should then obtain all records 
which are not on file.  

3.  The RO is requested to conduct a 
search for any VA medical records, to 
include the records pertaining to the 
veteran's hospitalization at the VAMC in 
Gainesville from July 19, 1990 to February 
1990.

4.  If the records are not located at the 
RO, It is requested that the RO again ask 
the VAMC in Gainesville to conduct a 
search for any VA medical records from 
1984 to July 1990, to include original 
records and the complete hospital records 
for his hospitalization from January 19, 
1990 to February 1990.  

5.  If the VAMC again indicates that the 
records have been retired, the RO should 
again ask the Federal Archives & Records 
Center of the General Services 
Administration in East Point, Georgia to 
conduct a search for the originals, or any 
copies of the records of treatment that 
the veteran had received at Gainesville 
VAMC from 1984 to July 1990.  The RO 
should request the Federal Archives & 
Records Center to indicate in a signed 
response that a search was conducted and 
the results. 

6.  If the records cannot be located, the 
RO is requested to take any appropriate 
action deemed necessary to locate these 
records.  If the RO determines that it is 
reasonably certain that these further 
efforts to obtain these medical records 
would be futile, the RO should notify the 
appellant, orally or in writing, of the 
identity of the records that VA was unable 
to obtain; an explanation of the efforts 
that VA made to obtain the records; a 
description of any further action that VA 
will take regarding the claim.  

7.  Following any additional development 
deemed necessary by the RO, the RO should 
re-adjudicate the issue in appellate 
status.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations and a discussion of all 
relevant evidence received since the last 
SSOC was furnished in November 1998.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




